CLEVELAND-CLIFFS INC

Restricted Shares Agreement

WHEREAS,       (the “Grantee”) is an employee of Cleveland-Cliffs Inc (the
“Company”) or a Subsidiary; and

WHEREAS, the execution of a restricted shares agreement (“Agreement”) in the
form hereof has been authorized by a resolution of the Compensation and
Organization Committee (the “Committee”) of the Board of Directors (individually
a “Director” and collectively the “Board”) of the Company that was duly adopted
on March 8, 2005;

NOW, THEREFORE, pursuant to the Company’s 1992 Incentive Equity Plan (as Amended
and Restated as of May 13, 1997), as amended (the “Plan”), the Company hereby
grants to the Grantee       shares of the Company’s common stock, par value $.50
per share (the “Common Shares”), effective March 8, 2005 (the “Date of Grant”)
subject to the terms and conditions of the Plan and the following terms,
conditions, limitations and restrictions:



  1.   Issuance of Common Shares. The Common Shares covered by this Agreement
shall be fully paid and nonassessable and shall be represented by a
certificate(s) registered in the name of the Grantee and bearing a legend
referring to the restrictions hereinafter set forth.



  2.   Restrictions on Transfer of Common Shares. The Common Shares subject to
this Agreement may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to the Company, until
they have become nonforfeitable in accordance with Section 3 hereof; provided,
however, that the Grantee’s interest in the Common Shares covered by this
Agreement may be transferred at any time by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Common Shares covered by this Agreement that is in violation of this Section 2
shall be null and void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Common Shares covered by this
Agreement. When and as permitted by the Plan, the Company may waive the
restrictions set forth in this Section 2 with respect to all or any portion of
the Common Shares covered by this Agreement.



  3.   Vesting of Common Shares.(a) (a) The Common Shares covered by this
Agreement shall become one hundred percent (100%) nonforfeitable on December 31,
2007, subject to the Grantee remaining in the continuous employ of the Company
or a Subsidiary until such date. For the purposes of this Agreement:
“Subsidiary” shall mean a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest; the continuous employment of the
Grantee with the Company or a subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (i) the transfer of his
employment among the Company and its Subsidiaries or (ii) a leave of absence
approved by the Committee for illness, military or governmental service or other
reasons.



  (b)   Notwithstanding the provisions of Section 3(a) hereof, all of the Common
Shares covered by this Agreement shall become nonforfeitable immediately upon
any change in control of the Company that shall occur while the Grantee is an
employee of the Company or a Subsidiary. For the purposes of this Agreement, the
term “change in control” shall mean the occurrence of any of the following
events:



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended, (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then outstanding voting stock of the Company; provided,
however, that for purposes of this Section 3(b)(i), the following acquisitions
shall not constitute a Change in Control: (A) any issuance of voting stock of
the Company directly from the Company that is approved by the Incumbent Board
(as defined in Section 3(b)(ii), below), (B) any acquisition by the Company of
voting stock of the Company, (C) any acquisition of voting stock of the Company
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, or (D) any acquisition of voting stock of the Company
by any Person pursuant to a Business Combination (as defined in Section (b)
(iii) below) that complies with clauses (A), (B) and (C) of Section 3(b)(iii),
below; or



  (ii)   individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or



  (iii)   consummation of a reorganization, merger or consolidation involving
the Company, a sale or other disposition of all or substantially all of the
assets of the Company, or any other transaction involving the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of voting stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
 shares of voting stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the voting stock of the Company, (B) no Person (other
than the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or



  (iv)   approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 3(b)(iii).



  (c)   For purposes of Section 3(b), voting stock means securities entitled to
vote generally in the election of directors, and subsidiary means an entity in
which the Company directly or indirectly beneficially owns 50% or more of the
outstanding capital or profits interests or voting stock.



  (d)   Notwithstanding the provisions of Section 3(a), the Common Shares
covered by this Agreement will become nonforfeitable on December 31, 2007 in the
event that the employment of the Grantee with the Company and its Subsidiaries
shall be terminated prior to December 31, 2007 by reason of



  (i)   his retirement under the qualified pension plan of the Company covering
the Grantee under circumstances where the Grantee receives an immediate Special
Payment or pension,

(ii) his disability as defined in such qualified pension plan,

(iii) his death, or



  (iv)   his involuntary termination by the Company for a reason other than
“Cause” as defined in Section 3(e) below.



  (e)   For purposes of this Section 3, the term “Cause” shall mean that the
Grantee shall have prior to any termination of employment committed:



  (i)   and been convicted of a criminal violation involving fraud, embezzlement
or theft in connection with his duties or in the course of his employment with
the Company or any Subsidiary;



  (ii)   intentional wrongful damage to property of the Company or any
Subsidiary;



  (iii)   intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

4. Forfeiture of Common Shares.



  (a)   Any of the Common Shares covered by this Agreement that have not become
nonforfeitable in accordance with Section 3 hereof shall be forfeited if the
Grantee ceases to be employed by the Company or a Subsidiary at any time prior
to December 31, 2007 for a reason other than the reasons set forth in Section
3(d) hereof. In the event of a forfeiture, the certificates representing all of
the Common Shares covered by this Agreement that have not become nonforfeitable
in accordance with Section 3 hereof shall be cancelled.



  (b)   The Grantee shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.



  (c)   Failure to comply with the provisions of subsection (b) above will cause
a Grantee to: (i) forfeit his/her right to Common Shares covered by this
Agreement, and (ii) reimburse the Company for the value of any Common Shares
that vest in the Grantee within the 90-day period preceding his/her violation of
subsection (b) above.



  (d)   Failure of the Grantee to repay to the Company the amount to be
reimbursed in subsection (c) above within three days of termination of
employment will result in the offset of said amount from the Grantee’s account
balance in the Voluntary Non-Qualified Deferred Compensation Plan (if
applicable) and/or from any accrued salary or vacation pay owed at the date of
termination of employment or from future earnings payable by the Grantee’s next
employer.



  5.   Dividend, Voting and Other Rights. The Grantee shall have all of the
rights of a shareholder with respect to the Common Shares covered by this
Agreement, including the right to vote the Common Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Common shares that the Grantee may become entitled to receive pursuant to a
share dividend or a merger or reorganization in which the Company is the
surviving corporation or any other change in the capital structure of the
Company shall be subject to the same restrictions as the Common Shares covered
by this Agreement



  6.   Retention of Share Certificate(s) by Company. The certificate(s)
representing the Common Shares covered by this Agreement shall be held in
custody by the Company, together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 3 hereof.



  7.   Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or unrestricted Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
To the extent that the Ohio Securities Act shall be applicable to this
Agreement, the Company shall not be obligated to issue any restricted or
unrestricted Common Shares or other securities pursuant to this Agreement,
unless those shares or other securities are (a) exempt from registration
thereunder, (b) the subject of a transaction that is exempt from compliance
therewith, (c) registered by description or qualification thereunder or (d) the
subject of a transaction that shall have been registered by description
thereunder.



  8.   Adjustments. The Committee shall make any adjustments in the number or
kind of  shares of stock or other securities covered by this Agreement that the
Committee may determine to be equitably required to prevent any dilution or
expansion of the Grantee’s rights under this Agreement that otherwise would
result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, separation, reorganization or partial or complete
liquidation involving the Company or (c) other transaction or event having an
effect similar to any of those referred to in Section 8(a) and 8(b) hereof.
Furthermore, in the event that any transaction or event described or referred to
in the immediately preceding sentence shall occur, the Committee may provide in
substitution of any or all of the Grantee’s rights under this Agreement such
alternative consideration as the Committee may determine in good faith to be
equitable under the circumstances.



  9.   Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with any issuance of
restricted or unrestricted Common Shares or other securities pursuant to this
Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof.



  10.   Right to Terminate Employment. No provision of this Agreement shall
limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time.



  11.   Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.



  12.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee with respect to the Common Shares or other securities covered by this
Agreement without the Grantee’s consent.



  13.   Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.



  14.   Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Ohio.

This Agreement is executed by the Company on this       day of March, 2005.

CLEVELAND-CLIFFS INC

By

Randy L. Kummer

Senior Vice President – Human Resources

1

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions hereinabove set forth.

Grantee

Date:

2